759 N.W.2d 376 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Owens TREADWELL, Defendant-Appellant.
Docket No. 137126. COA No. 277363.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED. The motion for production of documents is DENIED.